Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00820-CV

                 IN THE ESTATE OF Stephen Everett KOONTZ, Deceased

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-14-0000048
                        Honorable M. Rex Emerson, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant Robert F. Stuart, Jr. recover his costs of this appeal from appellee Glea
Hale, as independent executrix of the Estate of Stephen Everett Koontz.

       SIGNED November 16, 2016.


                                                _____________________________
                                                Marialyn Barnard, Justice